REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 11/16/2021.  In relation to the patentability of independent claims 1, 27, and 28, the arguments presented on pages 9 to 12 of the Remarks of the cited amendment are found to be persuasive.  Specifically, the examiner agrees with the characterization of the primary reference, Demarais (US 8,774,913) which directly applies to the patentability of the three independent claims in question.  
Demarais fails to disclose a method wherein (1) a balloon delivery catheter is inserted into treatment sites in a main renal artery and an extra-renal artery branch, and (2) performing a procedure that injures or damages the nerves or nerve endings in both of the main renal artery and an extra-renal artery branch.  Based on the Applicant’s persuasive arguments listed above [arguments/limitations (1) and (2)] and the fact that limitations (1) and (2) are disclosed in independent claims 1, 27, and 28, claims 1-30 are considered allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783